ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made by and between Elekta
Instrument AB, with registered address at P.O. Box 7593, SE-103 93 Stockholm,
Sweden (“Elekta”) and EWRS Tibbi Cihazlar Ticaret Limited Sirketi, with
registered address at AVNI DILLIGIL SOK.ÇELIK IS MERKEZI A BLOK K.4 D.18
MECIDIYEKÖY Sicil 763180/0 (“EWRS”). Elekta and EWRS are jointly referred to as
“Parties” and each a “Party”.


WHEREAS Elekta and Adana Application and Research Center of Baskent University,
Dadalogli Mah. 39. Sok. Yuregir, Adana, Turkey (the “Customer”) on the 25th of
August 2010, entered into a purchase and license agreement as subsequently
amended by an Addendum entered into between Elekta and the Customer on 26th
November 2010 (as amended, the “Purchase and License Agreement”).


WHEREAS Elekta and EWRS desire to restructure the transaction with Customer such
that (i) instead of Elekta providing Customer with the use of the Deliverables
pursuant to the Purchase and License Agreement; (ii) the Deliverables shall be
sold by Elekta or its Affiliates to Ozyurek Mumessillik Ve Dis Ticaret AS
(“Ozyurek”); (iii) Ozyurek shall resell the Deliverables to EWRS; and (iv) EWRS
(and not Elekta) will furnish the use of the Deliverables to Customer in
accordance with the terms of the Purchase and License Agreement and this
Agreement.


WHEREAS in order to facilitate such restructured transaction, (i) Elekta and
Ozyurek have entered or will enter into one or more purchase and license
agreement for the sale by Elekta and purchase by Ozyurek of the Deliverables
(the “Elekta Sales Agreements”); (ii) Ozyurek and EWRS have entered or will
enter into one or more purchase and license agreements for the sale by Ozyurek
and purchase by EWRS of the Deliverables (the “EWRS Sales Agreements”); and
(iii) subject to the terms and conditions of this Agreement, Elekta will
transfer and assign all of Elekta’s rights, obligations and liabilities arising
under the Purchase and License agreement from Elekta to EWRS in accordance with
section B 18 “Assignment” under the Purchase and License Agreement.


NOW THERFORE, for valuable consideration received, the parties hereto have
agreed as follows:


Terms defined in the Purchase and License Agreement shall, unless otherwise
defined in this Agreement, have the same meaning when used in this Agreement.


1.            Assignment


1.1.         As of the “Effective Date” of this Agreement (as defined below) and
subject to the terms and conditions set forth herein, Elekta hereby sells,
assigns, transfers and delivers to EWRS all of Elekta’s rights, title,
interests, obligations and liabilities arising under the Purchase and License
Agreement, and EWRS hereby accepts such assignment (the “Assignment”).
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Insofar as rights and obligations under the Purchase Agreement
from the Effective Date of this agreement are concerned, references to Elekta
(as a supplier) therein, shall be deemed replaced with references to EWRS,
except as set forth in Section 1.4 below.


1.3           Except as expressly set forth in this Agreement, from and after
the Effective Date of this Agreement, Elekta shall have no further rights,
obligations and liabilities of any kind whatsoever under the Purchase and
License Agreement, and the Purchase and License Agreement shall be binding only
on EWRS and the Customer.


1.4           Retained Rights and Obligations.  Notwithstanding anything to the
contrary set forth in this agreement, it is understood and agreed that (a) all
of the warranties made by Supplier, subject to any exclusions, disclaimers and
limitations applicable thereto, as set forth in the Purchase and License
Agreement (collectively, the “Warranties”) shall continue to be made by Elekta
to Customer following the Assignment, and shall not be deemed to be made by
EWRS; (b) none of Supplier’s rights, obligations and liabilities set forth in
(i) Section B 8.3 (Permits), except to the extent EWRS is required, as owner or
seller of the Deliverables, provider of Services and/or acting in any other
capacity under the Purchase and License Agreement to obtain applicable licenses,
permits or similar documents for EWRS’s performance under the Purchase and
License Agreement, and to comply with all applicable laws, regulations or
recommendations for the performance of its rights and obligations under the
Purchase and License Agreement; ii) Section B 10 (Intellectual Property and
Indemnification); (iii) Section B 15 (Indemnification by Supplier); (iv) Section
B 16 (Indemnification by Customer), provided that Elekta and EWRS shall each
have the right to receive Customer’s indemnification under Section B 16; (v)
Section C 4 (Site Preparation); (vi) Section C 5 (Installation); (vii) Section C
7 (Reporting); (viii) Exhibit D (Terms and Conditions for Software); and/or (ix)
Exhibit F (Trademark License Leksell Gamma Knife) of the Purchase and License
Agreement (collectively, the “Retained Rights and Obligations”) shall be
assigned or transferred to EWRS pursuant to this Agreement; (c) all of such
Retained Rights and Obligations shall be retained solely by Elekta; (d) EWRS
shall at no time have any rights, obligations and/or liabilities with respect to
any or all of the Warranties and/or the Retained Rights and Obligations; and (e)
Customer shall look solely to Elekta with respect to enforcing the Warranties
and/or the Retained Rights and Obligations, and hereby releases EWRS therefrom.
 
1.5          Conditions to Assignment. This Agreement shall be conditional upon:
(a) the execution and signing by Elekta and Ozyurek of the Elekta Sales
Agreements for delivery of the Deliverables to the Customer; (b) the execution
and signing by Ozyurek and EWRS of the EWRS Sales Agreements for delivery of the
Deliverables to the Customer; and (c) EWRS shall have secured the financing for
the complete multi-system purchase pursuant to the EWRS (collectively, the
“Conditions”). In the event all of the Conditions have not been satisfied by
April 27, 2011, then, Elekta or EWRS may at their sole option declare this
Agreement null and void. In the event any or all of the Elekta Sales Agreement
are declared null and void in accordance with their terms, Elekta or EWRS may at
their sole option declare this Agreement null and void as of the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6           Bank Guarantee.  Without limiting or modifying Elekta’s
obligations under the Elekta Sales Agreements with respect to the letter of
credit or payment guarantee provided by Customer to secure payment of the Usage
Fee pursuant to the Purchase and License. Agreement (the “Bank Guarantee”), in
the event the bank of guarantor thereunder refuses for any reason to rewrite or
assign the Bank Guarantee for the benefit of EWRS, then, Elekta agrees that (a)
any and all amounts paid to Elekta at any time or from time-to-time under the
Bank Guarantee shall be forwarded to EWRS by wire transfer within three (3)
business days following its receipt by Elekta or its affiliates, without
deduction or offset; (b) Elekta shall take no action under the Bank Guarantee
unless approved in advance in writing by EWRS; (c) Elekta shall promptly forward
to EWRS any correspondence or other documentation received in connection with
the Bank Guarantee; and (d) EWRS shall be permitted to enforce the Bank
Guarantee in Elekta’s name, but at EWRS’s sole cost and
expense.  Notwithstanding the foregoing, Elekta makes no representation,
warranty or guarantee to EWRS regarding the validity or enforceability of the
Bank Guarantee or the bank’s obligations under the Bank Guarantee.


2.             Indemnification


2.1           Indemnification by EWRS.  EWRS shall indemnify and hold harmless
Elekta against any and all loss, liability, damage or expenses which may be
incurred by Elekta due to any claims of a third party in connection with the
breach, default or non-performance by EWRS of (a) this Agreement; and (b) the
Purchase and License Agreement arising on or after to the Effective Date of this
Agreement.


2.2           Indemnification by Elekta.  Elekta shall indemnify and hold
harmless EWRS against any and all loss, liability, damage or expenses which may
be incurred by EWRS due to any claims of a third party in connection with the
breach, default or non-performance by Elekta of (a) this Agreement; and (b) the
Purchase and License Agreement arising prior to the Effective Date of this
Agreement.


3.             Effective Date


3.1           This Agreement shall be effective upon the date of its signing or
in case the Parties hereto do not sign simultaneously, the date upon which the
last party to sign this Agreement so signs (the “Effective Date”).


4.             Dispute Resolution


4.1           This Agreement shall be governed by the laws of Sweden without
reference to its principles on conflict of laws. Any dispute or controversy
arising from this Agreement shall be subject to the dispute resolution
procedures provided for in section B 27 “Disputes and Governing Law” of the
Purchase and License Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.             Miscellaneous


5.1           This Agreement may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts shall together constitute the same instrument.  The captions and
paragraph headings used herein are for convenience only and shall not be used in
construing or interpreting this Agreement.  This Agreement constitutes the full
and complete agreement and understanding between the parties hereto concerning
the subject matter hereof and shall supersede any and all prior written and oral
agreements with regard to such subject matter.


Date and Place:  Stockholm March 11, 2011
 
Date and Place:
     
ELEKTA INSTRUMENT AB
 
EWRS TIBBI CHIAZLAR TICARET
   
LIMITED SIRKETI
           
/s/ Ray Rau
 
/s/ Ernest A. Bates
Name:
 
Name:
         
/s/ Ernest R, Bates
   
Name:
         
/s/ S. Mert Ozyurek
 
  
Name:

 
 
 

--------------------------------------------------------------------------------

 